ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-324, concluding that as a matter of final discipline pursuant to Rule 1:20 — 13(c), ERIK MUELLER, a/k/a ERIK W. MUELLER, formerly of OCEAN TOWNSHIP, who was admitted to the bar of this State in 2000, and who has been temporarily suspended from the practice of law since June 24, 2011, should be suspended from the practice of law for a period of three years, retroactive to the date of the temporary suspension, based on his plea of guilty in the United States District Court for the District of New Jersey to an information charging him with conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer);
And good cause appearing;
*4It is ORDERED that ERIK MUELLER, a/k/a ERIK W. MUELLER, is suspended from the practice of law for a period of three years, retroactive to June 24, 2011, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.